Citation Nr: 9927618	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an original evaluation in excess of the 
compensable level for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from May 1969 to May 1975.

In May 1993, the RO granted service connection for left ear 
hearing loss and evaluated the disability as noncompensable 
effective January 30, 1992.  There is no indication that the 
veteran was notified of that decision.  Correspondence 
contained in the claims folder suggests that the veteran 
became aware of the May 1993 decision in October 1993, and 
expressed disagreement with the noncompensable evaluation in 
a statement dated that month.  

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

In testimony offered at a hearing before the undersigned at a 
hearing at the RO in August 1999, the veteran asserted his 
intention to reopen a claim for service connection for right 
ear hearing loss.  This issue has not been adjudicated by the 
RO.  It is inextricably intertwined with the issue of 
entitlement to a higher original evaluation for the left ear 
hearing loss.

The Board notes that by regulatory amendment effective June 
10, 1999, substantive changes were made to the schedular 
criteria for evaluating hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. § 4.85-4.87).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has not 
had the opportunity to evaluate and assign a disability 
rating to the veteran's hearing loss under the recently 
finalized regulatory changes.  As such changes may be more 
favorable to the veteran's claim, the RO must be allowed to 
adjudicate the veteran's claim under the revised regulations 
before a final review by the Board.  Additionally, the Board 
notes that an additional VA examination may be in order if it 
is determined that the current medical evidence is inadequate 
to evaluate the veteran's disabilities under the recently 
revised criteria.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's testimony and contentions suggest that 
his disability may have worsened since the last VA 
examination in July 1997.

The veteran also testified that his service connected hearing 
loss interferes with employment.  This contention can be seen 
as raising the question of entitlement to an extraschedular 
rating.  In such a case the veteran must be afforded an 
opportunity to submit employment records showing the impact 
of his disability on employment.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnsish information as to any 
treatment he has received for hearing 
loss since August 1999.  The RO should 
then take all necessary steps to obtain 
copies of those records and associate 
them with the claims folder.

2.  The veteran should be invited to 
submit employment or other evidence 
showing that his left ear hearing loss 
causes marked interference with his 
employment.

3.  The veteran should be afforded an 
appropriate examination in order to 
evaluate his hearing loss in accordance 
with the new and old rating criteria 
referable to rating hearing loss.

4.  The RO should adjudicate whether the 
veteran has submitted new and material 
evidence to reopen his claim for service 
connection for right ear hearing loss.  
If the decision is adverse to the 
veteran, he should be informed of his 
appellate rights and the steps necessary 
to perfect an appeal.

5.  After ensuring that all of the 
requested development has been completed, 
the RO should readjudicate the claim for 
an original disability rating for left 
ear hearing loss in excess of the 
noncompensable level.  The RO should 
consider whether referral for 
consideration of an extraschedular rating 
is warranted under the provisions of 38 
C.F.R.  § 3.321 (1998).

Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which an appeal 
has been perfected.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




